 PROCTOR-SILEX CORP.57date of the contract,' the Regional Director correctly applied theseprinciples.CHAIRMAN MCCULLOCH took no part in the consideration of theabove Decision on Appeal.ISeeDeluxe Metal Furniture Company,121 NLRB 995, 1000.Proctor-Silex Corp.andUnited Electrical,Radio and MachineWorkers of America(UE), Petitioner.Case No. 5-RC-3308.April 7, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Aronin, hearing offi-cer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board 2 finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved herein claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent the employees of the Employerin a.unit composed of all production and maintenance employees at theEmployer's Baltimore, Maryland, plants at 4000 Coolidge Avenueand 4100 Pistoria Road. The Employer contends that separate pro-duction and maintenance units at the two plantsare aloneappropriate.The Employer manufactures electrical products at the above plants.Plant No. 1, which is engaged in the manufacture of electrical con-trols, is referred to as the controls division.Plant No. 2, which manu-factures housewares, is known as the housewares division.Theseplants are about 500 feet apart, and each is under separate supervision.There is no employee interchange.Each plant has its own shippingand receiving department, and does its own hiring.There are sepa-rate seniority lists for each job.However, payrolls and records areprepared in one plant for both plants, a common switchboard serves'At the hearing,the Employer sought to litigate the adequacy of the Petitioner's show-ing of interest with respect to any unit or units found appropriate by the Board, andmoved on the ground of inadequate showing to dismiss the petition.The hearing officerreferred this motion to the Board.The sufficiency of the Petitioner's showing of interestis an administrative matter and is not subject to litigation in this proceeding.Moreover,we are administratively satisfied that the Petitioner's showing of interest in this matteris adequate.O.D. JenningsdCompany,68NLRB516.The Employer'smotion is,therefore,denied.2 Chairman Frank W. McCulloch did not participate in this proceeding.131 NLRB No. 9. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDboth plants, and the expenses for common service are prorated betweenthem.Each plant manager reports directly to the vice president incharge of manufacture for both plants and, while the individual plantmanager may have some discretion in labor relation matters, laborrelations guideposts are formulated in common.The employees inboth plants work about the same hours, receive the same paid holidaysand sick leave benefits, and are under the same vacation and pensionplans.In those job classifications common to both plants, numberingabout 50 of the indicated 350 employees, there is a combined senioritylist.We find, in all the foregoing circumstances, that a single unit ofproduction and maintenance employees at the Employer's two plantsis appropriate'The parties are in agreement as to the composition of the unit,except that the Employer would include therein the working leaders,while the Petitioner would exclude them as supervisors.These working leaders, with the exception of George Sims, performmanual work in the production area and, like the production and main-tenance employees, are hourly paid and punch a timeclock.They donot responsibly direct other employees as they routinely assign workand convey orders from their foremen to employees in various groups,ranging from 1 to 25 in number. Although they are paid a differen-tial of from 10 to 25 cents per hour higher than the highest paidworker in their group, this is on the basis of their greater experienceand ability.Nor do these working leaders have any indicia of super-visory authority such as authority to hire, discharge, adjust grievances,or change the status of any employee, or make effective recommenda-tions in these respects. In view of the foregoing, we find that they arenot supervisors within the meaning of the Act.We shall, therefore,include them in the unit found appropriate herein.4Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's 4000CoolidgeAvenue and 4100 Pistoria Road, Baltimore (Arbutus),Maryland, plants, including the working leaders,5 but excluding officeclerical employees, professional employees, watchmen, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]8McAllister's Dairu Farms.Inc..118 NLRB 1117. 1119A SeePark Drug Company,122 NLRB 878,879-880.E George Sims is a working leaderThis individual is salaried,and reports to the plantengineer.However, the record is insufficient in other respects to enable us to determinewhether he responsibly directs employees under him or exercises other indicia of super-visory authority.Accordingly,we shall permit him to vote subject to challenge.